Citation Nr: 1204317	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for service-connected scar, bone graft, right elbow.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from June 1981 to August 1981 and from October 1981 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied a compensable rating for a scar from a bone graft of the right elbow.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is associated with the Veteran's claims folders.  At the hearing, the Veteran and his representative indicated that although he had filed a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) that was denied in a July 2008 rating decision, he was not continuing to pursue the claim at this time because he was working.  He was informed by the undersigned that he was free to refile this claim if his situation changed in the future.  


FINDINGS OF FACT

1.  As a result of scar, bone graft, right elbow, the Veteran has a 3 centimeter (cm.) by .3 cm. scar at the right extensor aspect of the proximal right forearm that is raised and painful during use of the arm and precludes wearing of long-sleeved shirts due to the resulting discomfort caused by the cloth touching the scar; the scar does not cause functional impairment of the arm.  

2.  In August 2011, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not more, for scar, bone graft, right elbow, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to increased (compensable) rating for the service-connected scar, bone graft, right elbow.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the case at hand, the Veteran was provided all required notice in a letter mailed in January 2009.  The Veteran had ample opportunity to respond prior to the issuance of the rating decision on appeal in February 2009.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded an appropriate VA examination.  The Veteran provided testimony before a Decision Review Officer at the RO in July 2009 as well as before the undersigned in August 2011.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 


II.  Increased Rating Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

The Veteran's service-connected elbow scar has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).  The rating criteria in pertinent part are as follows. 

Under Diagnostic Code 7801, scars other than of the head, face or neck that are deep or that cause limited motion are assigned a 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm) or a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, scars other than on the head, face or neck that are superficial and not productive of limitation of motion are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, as in effect from October 23, 2008, a rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.  Note (1) following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of scars.  Note (3) states that scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive evaluation under this diagnostic code when applicable. 

Under Diagnostic Code 7805, any other scars (including linear scars) and other effects of scars evaluated under the diagnostic codes above are evaluated for disabling effects under an appropriate diagnostic code. 

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Under Diagnostic Code (DC) 5124,  amputation of the major extremity below insertion of pronator teres warrants a 70 percent rating, DC 5123 provides an 80 percent rating for amputation above the insertion of pronator teres, DC 5122 provides an 80 percent rating for amputation below the insertion of the deltoid, and DC 5121 and 5120 provide a 90 percent rating for amputation above the insertion of the deltoid and for disarticulation, respectively.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 5. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

The Veteran had a VA examination in January 2009, performed by a physician.  Medical records were reviewed but the claims folder was not available.  It was noted that the Veteran had a scar of the right elbow as a result of a bone grafting surgery in 1984 in order to harvest bone from the proximal ulna for the right index finger after a crush injury.  The bone graft ultimately failed and the right index finger was amputated.  The examiner observed that the resultant elbow scar, which measured 3 cm. by .3 cm., was nontender.  There was no skin breakdown.  The scar did not limit function of any joint.  

Examination further showed the scar to be on the right upper posterior surface, extensor aspect, right forearm.  It was well-healed, with no underlying tissue loss or depression.  It was neither adherent nor tender to palpation, and demonstrated minimal elevation and no keloid formation.  There was no ulceration, functional loss or loss of range of motion due to the scar.

The treatment record reflects ongoing treatment for the multiple problems of the right upper extremity and other medical problems.  The record establishes that he is right-hand dominant.  

At his hearing before the undersigned, the Veteran testified that his right elbow scar is painful and tender.  He showed the scar to the undersigned.  The Veteran described the scar as approximately 2 inches long, raised, tender and sore.  The Veteran described an inability to wear long-sleeved shirts due to irritation of the scar.  He admitted there was no functional limitation of the arm due to the scar.

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having witnessed the demeanor of the Veteran at a personal hearing, the undersigned finds the Veteran's report of his symptoms attributed to his scar are highly credible.  The Veteran was candid in his hearing, and his testimony as to the pain, discomfort and irritation caused by the scar is credible.  

On review of the evidence above, the Board finds the criteria for a 10 percent rating for painful scar have been met.  Although the examination did not record complaints related to pain, the complaints presented at the August 2011 hearing adequately describe pain consistent with the scar present.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, although the scar was not painful during VA examination, the Veteran has credibly reported pain in the scar and a rating of 10 percent is warranted under Diagnostic Code 7804.  The Board has considered the other ratings for disability of the right upper extremity and notes that this award does not violate the aforementioned amputation rule.  

The Board observes that a higher disability evaluation may be warranted if the scar results in functional limitation.  Diagnostic Codes 5205-5213 contemplate functional limitation of the elbow and forearm such as ankylosis of the elbow (5205), limitation of flexion and extension of the forearm (5206, 5207, and 5208), other impairment of the elbow such as flail joint (5209), nonunion of the radius and ulna (5210), impairment of the una (5211), impairment of the radius (5212), and impairment of supination and pronation (5213). 

 However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The evidence does not show, nor does the Veteran allege, that the scar causes any limitation of function of the arm or forearm, so compensation under Diagnostic Codes 7805 or Diagnostic Codes 5205 to 5213 are not warranted.  

In sum, the Veteran is shown to have a painful scar which produces no functional limitation.  The size of the scar does not warrant in excess of a 10 percent rating.  Therefore, he is entitled to a 10 percent rating throughout the period of this claim.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

IV.  TDIU

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

A claim for TDIU was denied in a July 2008 rating decision on the basis that the Veteran did not file a VA form 21-8940.  The Veteran field a notice of disagreement in March 2009 and a Statement of the Case was issued in June 2009.  A VA Form 9 citing difficulties working due to the right hand was received at the RO in July 2009.  Also in July 2009, a Decision Review Officer held a hearing on the issues of an increased rating for scar and TDIU.  A Supplemental Statement of the Case on TDIU was issued in October 2009.  

In testimony received by the Board in August 2011, the appellant indicated in essence that he wished to withdraw his appeal with respect to the certified issue of TDIU.  The Veteran's representative confirmed the Veteran's request to withdraw his appeal in August 2011, citing the fact that the Veteran continues to work 32 hours per week despite his disabilities.  This withdrawal is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The Board having determined that the Veteran's service-connected scar, bone graft, right elbow warrants a 10 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for TDIU is dismissed without prejudice to refiling. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


